DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bendewald et al (US 2016/0231743).

Per claim 1, Bendewald teaches a vehicle control system comprising: 
a driving assistance controller configured to execute driving assistance of a vehicle at a plurality of different degrees (paragraph 0015, 0027 and 0030 teaches a driving assistance controller 14 configured to execute driving assistance of a vehicle at ; 
an information output configured to output information (Fig. 1 teaches display device 15 and 16 for outputting information to the driver); and 
an output controller configured to control the information output so that information indicating a target to be monitored or operated by an occupant required for the occupant is output on the basis of a change in a degree of driving assistance of the driving assistance controller (Fig. 5 shows autopilot being activated and Fig. 8 shows changing from autopilot to manual driving mode and taking control of the steering wheel).

Per claim 10 and 11, see rejection of claim 1 as claim 10 is a method of claim 1 and claim 11 is program/instruction for executing the system of claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bendewald in view of Nishizaki et al (US 2016/0167514).

Per claim 2, Bendewald teaches wherein the output controller causes the [reflection] display to perform a predetermined operation when the degree of driving assistance of the driving assistance controller is changed to a degree to which the occupant is prompted to look in front of the vehicle (0017 and Fig. 8 teaches a display unit outputting acoustic output such as audio and images to grab attention of the driver to change from an automatic driving mode to a manual. Bendewald also teaches a HUD display for displaying the output, paragraph 0028. HUD are known to be a reflection display). 
Heads-up Display are known to be a reflection display causes a light source to be reflected from a reflector onto a windshield of a car. To further support this, examiner wherein the information output includes a reflection display configured to cause light of a predetermined light source to be reflected by a reflector provided on a front windshield of the vehicle or in the vicinity of the front windshield (0027 and 0030 teaches a heads-up display for a vehicle that is configured to cause a light source be reflected on a windshield of the vehicle). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to understand that HUDs are known to be a light source being reflected from a reflector into the windshield as taught by Nishizaki. It’s beneficial to use a HUD to display outputs and notification on a windshield in order for the driver not to remove his sight from the road.   

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendewald in view of Emura et al (US 2018/0093676). 

Per claim 3, Bendewald teaches a driving operation element to be operated by the occupant at the time of manual driving of the vehicle (Fig. 8 teaches steering wheel takeover is needed since the driving mode is switching to manual). 
As mentioned in rejection of claim 1, Bendewald already teaches an information display output to gain the attention of a driver and to notify the driver to switch from an automatic driving mode to a manual driving mode. Bendewald does not explicitly teach wherein the information output is a light emitter provided in the driving operation element, and wherein the output controller causes the light emitter provided in the driving operation element to emit light, blink, or stop light emission when the degree of driving assistance of the driving assistance controller is changed to a degree to which the occupant is requested to operate the driving operation element.
In an analogous art, Emura teaches driving assistance method having a display output (abstract and Fig. 1). Emura further teaches wherein the information output is a light emitter provided in the driving operation element, and wherein the output controller causes the light emitter provided in the driving operation element to emit light, blink, or stop light emission when the degree of driving assistance of the driving assistance controller is changed to a degree to which the occupant is requested to operate the driving operation element (paragraph 0450 teaches a light emitting diode for notifying the driver of information pertaining to the travel of a vehicle. Fig. 5b and paragraph 0259-0260 further teaches the emitter can have different color outputs for to get the attention of the driver when changing from an automatic mode to a manual mode). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Bendewald to use the light emitter of Emura to output notifications to the driver. The rationale would be that LEDs are known to be cost effective and have a brighter color to gain ones attention.

	Per claim 4, Bendewald in view of Emura teaches a driving operation element to be operated by the occupant at the time of manual driving of the vehicle (Fig. 8 teaches a driving operation element such as taking over the steering wheel for manual driving mode), wherein the information output is a light emitter provided in the driving operation element (Emura in paragraph 0450 teaches light emitter can be on steering wheel, display, dashboard or the vicinity of the driver), and wherein the output controller causes the light emitter to emit light, blink, or stop light emission in accordance with the degree of driving assistance of the driving assistance controller and further makes a light emission state different from that before the light emission state of the light emitter is changed when the degree of driving assistance is changed to a degree to which the occupant is requested to operate the driving operation element (Emura in paragraph 0260, 0394-0395, teaches that depending on the severity of the notification and the driving mode of the vehicle, the emitter can output different color light in order for the driver to be able to easily distinguish which notification has priority. Further, 0563 also teaches having a timer and changing the intensity of the light/shade once the timer gets closer to zero, meaning changing the driving mode from automatic to manual).  

	Per claim 5, Bendewald in view of Emura teaches wherein the output controller causes the light emitter to emit light or blink also at least one of the time when the driving assistance is executed and the time when the occupant is requested to perform an operation and makes at least one of light emission, blinking, a light emission color, and light emission luminance different between the time when the driving assistance is executed and the time when the occupant is requested to perform an operation (Fig. 23a-23d shows an autonomous driving and a light emitter emitting a light indicating automatic driving. Fig. 9b-10b a different color emitter requesting the driver to perform an operation).  



	Per claim 7, Bendewald in view of Emura teaches a seat belt device configured to hold the occupant by means of a seat belt in a state in which the occupant has sat in a seat (0040 teaches driver having a seatbelt during autopilot), and a vibrator configured to vibrate the seat belt, wherein the output controller causes the vibrator to be operated when the degree of driving assistance of the driving assistance controller is changed (Bendewald in paragraph 0040 teaches an alert can be output if the driver unbuckles his seatbelt during an automatic driving mode and if the driver does not buckles his seatbelt in due time then automatic driving mode will come to an end and the driver needs to manually take over the vehicle. Bendewald teaches acoustic warning. 0162 of Emura teaches vibrators as form of notification. Further, 0040 teaches light steering performing on the steering wheel tells the processor/controller that the driver is wanting to take control of the vehicle and change to manual mode, hence processor/controller of the vehicle can monitor the state of the driver based on the driver’s actions). 

	Per claim 8, Bendewald teaches comprising an occupant state monitor configured to monitor a state of the occupant (0032-0035 teaches determining If a driver has acted upon a notification by actuating steering wheel function or a shift of the steering wheel, based on the drivers input the controller/processor (occupant state , wherein the output controller causes the information indicating the target to be monitored or operated by the occupant required for the occupant to be continuously output until the occupant state monitor determines that the occupant has performed a predetermined operation (paragraph 0032 and Fig. 30 teaches a notification for autopilot is output for the driver at step 33 and by step 35 no user action is received, continue to output the notification in step 36. Further, paragraph 0039 teaches outputting a notification for the driver to take over the steering wheel, if a driver doesn’t act upon the notification within a predetermined time then it continues to output the notification on different display outputs to show urgency and when the driver acts up on the notification such as switching to manual mode, then the computer/processor determines and receives occupant action and notification is removed).  

	Per claim 9, Bendewald in view of Emura teaches comprising an external environment recognizer configured to recognize a surrounding situation of the vehicle (0021 and 0037 teaches external environment surrounding determination), 
wherein the information output includes a display configured to display information about the driving assistance, and wherein the output controller causes the display to display the surrounding situation of the vehicle recognized by the external environment recognizer in correspondence with the degree of driving assistance and causes the display to display the information indicating the target to be monitored or operated by the occupant required for the occupant more emphasized than the display of the surrounding situation 4of the vehicle until the occupant state monitor determines that the occupant has performed the predetermined operation when the degree of driving assistance by the driving assistance controller changes (Fig. 4 and 7 teaches displaying surrounding information such as other objects and vehicles on the road and 62 showing automatic driving mode and another notification 61 showing how long the automatic driving mode will last. Fig. 5 teaches to press a button to start automatic driving mode and if the button is pressed, then controller/processer (occupant state monitor) can determine the occupant has performed an operation. Similar in Fig. 8 teaches to put hands on the steering wheel to end automatic driving mode. Also see Figs. 5b, 6b and 9b teaches detecting surrounding parameters of the vehicle and output on the display an action to be performed by the occupant and once an action is performed or a selection is made than the controller/processer determines that occupant has performed an action based on the display output notification). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Otake (US 2016/0121907) Fig. 3b-3d notification for indicating a target to be operating such as steering wheel/brake and or acceleration. 
Goto et al (US 2019/0126942) Fig. 6 teaches notification by indicating steering wheel is needed to be operated in order to change the driving mode from automatic to manual. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685